OPINION OF THE COURT
Order affirmed. The finding of probable cause made by the Appellate Division involves a mixed question of law and fact which, there being support for its conclusion in the record, is beyond our power of review (see, People v Bigelow, 66 NY2d 417, 420-421). On the remaining issues, we affirm for the reasons stated in the opinion by Justice (as he then was) Stewart F. Hancock, Jr., at the Appellate Division (109 AD2d 39).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Titone. Taking no part: Judge Hancock, Jr.